(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

 No. 18–938.      Argued November 13, 2019—Decided January 14, 2020
An appeal of right lies from “final judgments, orders, and decrees” en-
 tered by bankruptcy courts “in cases and proceedings.” 28 U.S. C.
 §158(a). Bankruptcy court orders are considered final and immedi-
 ately appealable if they “dispose of discrete disputes within the larger
 [bankruptcy] case.” Bullard v. Blue Hills, 575 U.S. 496, 501.
    Ritzen Group, Inc. (Ritzen) sued Jackson Masonry, LLC (Jackson)
 in Tennessee state court for breach of a land-sale contract. Jackson
 filed for bankruptcy under Chapter 11 of the Bankruptcy Code. The
 state-court litigation was put on hold by operation of 11 U.S. C.
 §362(a), which provides that filing a bankruptcy petition automatically
 “operates as a stay” of creditors’ debt-collection efforts outside the um-
 brella of the bankruptcy case. The Bankruptcy Court denied Ritzen’s
 motion for relief from the automatic stay filed pursuant to §362(d).
 Ritzen did not appeal that disposition. Instead, its next step was to
 file a proof of claim against the bankruptcy estate. The Bankruptcy
 Court subsequently disallowed Ritzen’s claim and confirmed Jackson’s
 plan of reorganization. Ritzen then filed a notice of appeal in the Dis-
 trict Court, challenging the Bankruptcy Court’s order denying relief
 from the automatic stay. The District Court rejected Ritzen’s appeal
 as untimely under 28 U.S. C. §158(c)(2) and Federal Rule of Bank-
 ruptcy Procedure 8002(a), which require appeals from a bankruptcy
 court order to be filed “within 14 days after entry of [that] order.” The
 Sixth Circuit affirmed, concluding that the order denying Ritzen’s mo-
 tion to lift the stay was final under §158(a), and that the 14-day appeal
 clock therefore ran from entry of that order.
Held: A bankruptcy court’s order unreservedly denying relief from the
 automatic stay constitutes a final, immediately appealable order un-
 der §158(a). Pp. 6–12.
2         RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                                   Syllabus

       (a) This Court’s application of §158(a)’s finality requirement is
    guided by the opinion in Bullard v. Blue Hills Bank, 575 U.S. 496.
    Addressing repayment plan confirmations under Chapter 13, the
    Court held in Bullard that a bankruptcy court’s order rejecting a pro-
    posed plan was not final because it did not conclusively resolve the
    relevant “proceeding.” Rather, the proceeding would continue until
    approval of a plan. Id., at 502. P. 6.
       (b) In applying Bullard’s analysis here, the key inquiry is “how to
    define the immediately appealable ‘proceeding’ in the context of [stay-
    relief motions].” 575 U.S., at 502. Adjudication of a creditor’s motion
    for relief from the stay is properly considered a discrete “proceeding.”
    A bankruptcy court’s order ruling on a stay-relief motion disposes of a
    procedural unit anterior to, and separate from, claim-resolution pro-
    ceedings. It occurs before and apart from proceedings on the merits of
    creditors’ claims. And its resolution forms no part of the adversary
    claims-adjudication process, proceedings typically governed by state
    substantive law. Relief from bankruptcy’s automatic stay thus pre-
    sents a discrete dispute qualifying as an independent “proceeding”
    within the meaning of §158(a). Bullard, 575 U.S., at 502–505. Pp. 6–
    8.
       (c) Ritzen incorrectly characterizes denial of stay relief as determin-
    ing nothing more than the forum for claim adjudication and thus a
    preliminary step in the claims-adjudication process. Resolution of a
    stay-relief motion can have large practical consequences, however, in-
    cluding whether a creditor can isolate its claim from those of other
    creditors and go it alone outside bankruptcy or the manner in which
    adversary claims will be adjudicated. Moreover, bankruptcy’s auto-
    matic stay stops even nonjudicial efforts to obtain or control the
    debtor’s assets, matters that often do not concern the forum for, and
    cannot be considered part of, any subsequent claim adjudication.
    Ritzen errs in arguing that the order should nonetheless rank as non-
    final where, as here, the bankruptcy court’s decision turns on a sub-
    stantive issue that may be raised later in the litigation. Section 158(a)
    asks whether the order in question terminates a procedural unit sepa-
    rate from the remaining case, not whether the bankruptcy court has
    preclusively resolved a substantive issue. Finally, rather than disrupt-
    ing the efficiency of the bankruptcy process, immediate appeal may
    permit creditors to establish their rights expeditiously outside the
    bankruptcy process, affecting the relief sought and awarded later in
    the bankruptcy case. Pp. 8–11.
906 F.3d 494, affirmed.

    GINSBURG, J., delivered the opinion for a unanimous Court.
                        Cite as: 589 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 18–938
                                    _________________


           RITZEN GROUP, INC., PETITIONER v.
                JACKSON MASONRY, LLC
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                                [January 14, 2020]

   JUSTICE GINSBURG delivered the opinion of the Court.
   Under the Bankruptcy Code, filing a petition for bank-
ruptcy automatically “operates as a stay” of creditors’ debt-
collection efforts outside the umbrella of the bankruptcy
case. 11 U.S. C. §362(a). The question this case presents
concerns the finality of, and therefore the time allowed for
appeal from, a bankruptcy court’s order denying a creditor’s
request for relief from the automatic stay. In civil litigation
generally, a court’s decision ordinarily becomes “final,” for
purposes of appeal, only upon completion of the entire case,
i.e., when the decision “terminate[s the] action” or “ends the
litigation on the merits and leaves nothing for the court to
do but execute the judgment.” Gelboim v. Bank of America
Corp., 574 U.S. 405, 409 (2015) (internal quotation marks
omitted). The regime in bankruptcy is different. A bank-
ruptcy case embraces “an aggregation of individual contro-
versies.” 1 Collier on Bankruptcy ¶5.08[1][b], p. 5–43 (16th
ed. 2019). Orders in bankruptcy cases qualify as “final”
when they definitively dispose of discrete disputes within
the overarching bankruptcy case. Bullard v. Blue Hills
Bank, 575 U.S. 496, 501 (2015).
2      RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                      Opinion of the Court

   The precise issue the Court today decides: Does a credi-
tor’s motion for relief from the automatic stay initiate a dis-
tinct proceeding terminating in a final, appealable order
when the bankruptcy court rules dispositively on the mo-
tion? In agreement with the courts below, our answer is
“yes.” We hold that the adjudication of a motion for relief
from the automatic stay forms a discrete procedural unit
within the embracive bankruptcy case. That unit yields a
final, appealable order when the bankruptcy court unre-
servedly grants or denies relief.
                                 I
   In civil litigation generally, 28 U.S. C. §1291 governs ap-
peals from “final decisions.” Under that provision, a party
may appeal to a court of appeals as of right from “final de-
cisions of the district courts.” Ibid. A “final decision” within
the meaning of §1291 is normally limited to an order that
resolves the entire case. Accordingly, the appellant must
raise all claims of error in a single appeal. See In re Saco
Local Development Corp., 711 F.2d 441, 443 (CA1 1983)
(Breyer, J.) (“Traditionally, every civil action in a federal
court has been viewed as a ‘single judicial unit,’ from which
only one appeal would lie.”). This understanding of the
term “final decision” precludes “piecemeal, prejudgment ap-
peals” that would “undermin[e] efficient judicial admin-
istration and encroac[h] upon the prerogatives of district
court judges.” Bullard, 575 U.S., at 501 (quoting Mohawk
Industries, Inc. v. Carpenter, 558 U.S. 100, 106 (2009); in-
ternal quotation marks omitted).
   The ordinary understanding of “final decision” is not at-
tuned to the distinctive character of bankruptcy litigation.
A bankruptcy case encompasses numerous “individual con-
troversies, many of which would exist as stand-alone law-
suits but for the bankrupt status of the debtor.” Bullard,
575 U.S., at 501 (internal quotation marks omitted). It is
                  Cite as: 589 U. S. ____ (2020)              3

                      Opinion of the Court

thus common for bankruptcy courts to resolve discrete con-
troversies definitively while the umbrella bankruptcy case re-
mains pending. Delaying appeals from discrete, controversy-
resolving decisions in bankruptcy cases would long
postpone appellate review of fully adjudicated disputes.
Moreover, controversies adjudicated during the life of a
bankruptcy case may be linked, one dependent on the out-
come of another. Delaying appeal until the termination of
the entire bankruptcy case, therefore, could have this unto-
ward consequence: Reversal of a decision made early on
could require the bankruptcy court to unravel later adjudi-
cations rendered in reliance on an earlier decision.
   The provision on appeals to U. S. district courts from de-
cisions of bankruptcy courts is 28 U.S. C. §158(a). Under
that provision, an appeal of right lies from “final judgments,
orders, and decrees” entered by bankruptcy courts “in cases
and proceedings.” Ibid. By providing for appeals from final
decisions in bankruptcy “proceedings,” as distinguished
from bankruptcy “cases,” Congress made “orders in bank-
ruptcy cases . . . immediately appeal[able] if they finally dis-
pose of discrete disputes within the larger [bankruptcy]
case.” Bullard, 575 U.S., at 501 (quoting Howard Delivery
Service, Inc. v. Zurich American Ins. Co., 547 U.S. 651, 657,
n. 3 (2006)); see In re Saco Local Development Corp., 711
F.2d, at 444–447. In short, “the usual judicial unit for an-
alyzing finality in ordinary civil litigation is the case, [but]
in bankruptcy[,] it is [often] the proceeding.” Brief for
United States as Amicus Curiae 10.
   Correct delineation of the dimensions of a bankruptcy
“proceeding” is a matter of considerable importance. An er-
roneous identification of an interlocutory order as a final
decision may yield an appeal over which the appellate fo-
rum lacks jurisdiction. Conversely, an erroneous identifi-
cation of a final order as interlocutory may cause a party to
miss the appellate deadline.
4      RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                      Opinion of the Court

                                II
   The dispute at hand involves a contract in which Ritzen
Group, Inc. (Ritzen) agreed to buy land in Nashville, Ten-
nessee from Jackson Masonry, LLC (Jackson). The land
sale was never effected. Blaming Jackson for the deal’s un-
raveling, Ritzen sued for breach of contract in Tennessee
state court. After over a year of litigation, just days before
trial was to begin, Jackson filed for bankruptcy under
Chapter 11 of the Bankruptcy Code. By operation of the
Bankruptcy Code’s automatic stay provision, 11 U.S. C.
§362(a), the state-court litigation was put on hold.
   Ritzen filed a motion in the Federal Bankruptcy Court for
relief from the automatic stay, seeking an order allowing
the trial to proceed in state court. Ritzen argued that relief
would promote judicial economy and that Jackson had filed
for bankruptcy in bad faith. After a hearing, the Bank-
ruptcy Court denied the motion. The Bankruptcy Code and
Federal Rules of Bankruptcy Procedure require parties to
appeal from a final order “within 14 days after entry of the
. . . order . . . being appealed.” 28 U.S. C. §158(c)(2); Fed.
Rule Bkrtcy. Proc. 8002(a). Ritzen did not appeal from the
order refusing to lift the stay within the prescribed period.
   In pursuit of the breach-of-contract claim initially com-
menced in state court, Ritzen filed a proof of claim against
the bankruptcy estate. Following an adversary proceeding,
the Bankruptcy Court found that Ritzen, not Jackson, was
the party in breach of the land-sale contract because Ritzen
failed to secure financing by the closing date. The court
therefore disallowed Ritzen’s claim against the bankruptcy
estate. Without objection from Ritzen, the court confirmed
Jackson’s plan of reorganization. The plan permanently en-
joined all creditors from the “commencement or continua-
tion of any . . . proceeding against [d]ebtor . . . on account
of [c]laims against [d]ebtor.” Debtor’s Plan of Reorganiza-
tion in No. 3:16–bk–02065 (MD Tenn.), p. 15.
   Thereafter, Ritzen filed two separate notices of appeal in
                      Cite as: 589 U. S. ____ (2020)                      5

                           Opinion of the Court

the District Court for the Middle District of Tennessee.
First, Ritzen challenged the Bankruptcy Court’s order
denying relief from the automatic stay. Second, Ritzen
challenged the court’s resolution of its breach-of-contract
claim.
   The District Court rejected the first of Ritzen’s appeals as
untimely, holding that under §158(c)(2) and Federal Rule of
Bankruptcy Procedure 8002(a), time to appeal expired 14
days after the Bankruptcy Court’s entry of the order deny-
ing relief from the automatic stay. Turning to the appeal
from the Bankruptcy Court’s rejection of Ritzen’s breach-of-
contract claim, the District Court ruled against Ritzen on
the merits.
   On further appeal, the Court of Appeals for the Sixth Cir-
cuit affirmed the District Court’s dispositions. As to the
timeliness of the first notice of appeal, the Court of Appeals
rendered this determination: Adjudication of Ritzen’s mo-
tion for relief from the automatic stay qualified as a discrete
“proceeding,” commencing with the filing of the motion, fol-
lowed by procedural steps, and culminating in a “[disposi-
tive] decision based on the application of a legal standard.”
In re Jackson Masonry, LLC, 906 F.3d 494, 499–500
(2018).1 The 14-day appeal clock, the Court of Appeals
therefore concluded, ran from the order denying the motion
to lift the stay, a disposition “(1) entered in a proceeding
and (2) final[ ly] terminating that proceeding.” Id., at 499
(alterations omitted).
   We granted certiorari to resolve whether orders denying
relief from bankruptcy’s automatic stay are final, therefore

——————
  1 The “procedural steps” included Ritzen’s provision of notice to Jack-

son and the Bankruptcy Court’s conduct of a hearing at which the parties
presented witness testimony and other evidence. App. to Pet. for Cert.
48a. The question under the “applicable legal standard”: Did Ritzen es-
tablish “cause” to permit the state-court litigation to proceed. See id., at
52a–67a; 11 U.S. C. §362(d)(1).
6      RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                      Opinion of the Court

immediately appealable under §158(a)(1). 587 U. S. ___
(2019).
                              III
                               A
   This Court’s opinion in Bullard v. Blue Hills Bank, 575
U.S. 496, guides our application of §158(a)’s finality re-
quirement. Addressing repayment plan confirmations un-
der Chapter 13, we held in Bullard that a bankruptcy
court’s order rejecting a proposed plan was not “final” under
§158(a) because it did not conclusively resolve the relevant
“proceeding.” Id., at 499, 502–503. The plan-confirmation
process, the Bullard opinion explains, involves back and
forth negotiations. See id., at 502. Plan proposal rejections
may be followed by amended or new proposals. Only plan
approval, we observed, “alters the status quo and fixes the
rights and obligations of the parties.” Ibid. “Denial of con-
firmation with leave to amend,” by contrast, leaves the
“parties’ rights and obligations . . . unsettled,” and therefore
cannot be typed “final.” Id., at 503. The appropriate proce-
dural unit for determining finality, we concluded, is not a
plan proposal, it is “the process of attempting to arrive at
an approved plan.” Id., at 502.
                               B
  We take up next the application of Bullard’s analysis to
a bankruptcy court’s order denying relief from the auto-
matic stay. As earlier stated, see supra, at 1, under the
Bankruptcy Code, the filing of a bankruptcy petition auto-
matically halts efforts to collect prepetition debts from the
bankrupt debtor outside the bankruptcy forum. 11 U.S. C.
§362(a). The stay serves to “maintai[n] the status quo and
preven[t] dismemberment of the estate” during the pen-
dency of the bankruptcy case. 1 Collier ¶1.05[1], p. 1–19; 3
id., ¶362.03, p. 362–23. Among other things, the stay bars
commencement or continuation of lawsuits to recover from
                      Cite as: 589 U. S. ____ (2020)                     7

                          Opinion of the Court

the debtor, enforcement of liens or judgments against the
debtor, and exercise of control over the debtor’s property.
§362(a).
   A creditor may seek relief from the stay by filing in the
bankruptcy court a motion for an order “terminating, an-
nulling, modifying, or conditioning” the stay, asserting in
support of the motion either “cause” or the presence of spec-
ified conditions. §362(d). A majority of circuits and the
leading treatises regard orders denying such motions as fi-
nal, immediately appealable decisions.2 We reach the same
conclusion.
   Bullard instructs that we inquire “how to define the im-
mediately appealable ‘proceeding’ in the context of [stay-
relief motions].” 575 U.S., at 502. Jackson urges that, as the
Court of Appeals held, adjudication of a stay-relief motion
is a discrete “proceeding.” Ritzen urges that stay-relief ad-
judication is properly considered a first step in the process
of adjudicating a creditor’s claim against the estate.
   We agree with the Court of Appeals and Jackson that the
appropriate “proceeding” is the stay-relief adjudication. A
bankruptcy court’s order ruling on a stay-relief motion dis-
poses of a procedural unit anterior to, and separate from,

——————
  2 See, e.g., Rajala v. Gardner, 709 F.3d 1031, 1034 (CA10 2013); In re

Excel Innovations, Inc., 502 F.3d 1086, 1092 (CA9 2007); In re James
Wilson Assocs., 965 F.2d 160, 166 (CA7 1992); In re Sonnax Industries,
Inc., 907 F.2d 1280, 1284–1285 (CA2 1990); In re Lieb, 915 F.2d 180,
185, n. 3 (CA5 1990); Grundy Nat. Bank v. Tandem Mining Corp., 754
F.2d 1436, 1439 (CA4 1985), overruled in part on other grounds by
United Sav. Assn. of Tex. v. Timbers of Inwood Forest Associates, Ltd.,
484 U.S. 365 (1988); In re American Mariner Industries, Inc., 734 F.2d
426, 429 (CA9 1984), overruled in part on other grounds by Timbers of
Inwood Forest Associates, Ltd., 484 U.S. 365; In re Leimer, 724 F.2d 744,
745 (CA8 1984); 16 C. Wright, A. Miller, & E. Cooper, Federal Practice
and Procedure §3926.2, p. 352, nn. 39–40 (3d ed. 2012 and Supp. 2019)
(“Automatic-stay rulings by a bankruptcy judge or appellate panel
should be appealable as final decisions.”). See also 1 Collier on Bank-
ruptcy ¶5.09, pp. 5–55 to 5–57 (16th ed. 2019).
8      RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                      Opinion of the Court

claim-resolution proceedings. Adjudication of a stay-relief
motion, as just observed, occurs before and apart from pro-
ceedings on the merits of creditors’ claims: The motion ini-
tiates a discrete procedural sequence, including notice and
a hearing, and the creditor’s qualification for relief turns on
the statutory standard, i.e., “cause” or the presence of spec-
ified conditions. §362(d), (e); Fed. Rules Bkrtcy. Proc.
4001(a)(1) and (2), 9014 (describing procedure for adjudicat-
ing motions for relief from automatic stay). Resolution of
stay-relief motions does not occur as part of the adversary
claims-adjudication process, proceedings typically governed
by state substantive law. See Butner v. United States, 440
U.S. 48, 54–55 (1979). Under Bullard, a discrete dispute
of this kind constitutes an independent “proceeding” within
the meaning of 28 U.S. C. §158(a). 575 U.S., at 502–505.
   Our conclusion that the relevant “proceeding” is the stay-
relief adjudication is consistent with statutory text. See id.,
at 503. A provision neighboring §158(a), §157(b)(2)(G),
types motions to terminate, annul, or modify the automatic
stay as “core proceedings” arising in a bankruptcy case.
Section 157(b)(2) lists those motions separately from the
“allowance or disallowance of claims against the estate.”
§157(b)(2)(B), (G). Although the discrete “core proceedings”
listings “hardly clinc[h] the matter,” as the “provision’s pur-
pose is not to explain appealability,” they are a “textual
clue” that Congress viewed adjudication of stay-relief mo-
tions as “proceedings” distinct from claim adjudication.
Bullard, 575 U.S., at 503.
                               C
  In Ritzen’s view, the position Jackson advances and we
adopt “slic[es] the case too thin.” Id., at 502. Ritzen asserts
that an order denying stay relief simply decides the forum
for adjudication of adversary claims—bankruptcy court or
state court—and therefore should be treated as merely a
preliminary step in the claims-adjudication process. Brief
                  Cite as: 589 U. S. ____ (2020)             9

                      Opinion of the Court

for Petitioner 19–21, 26–28.
   Courts, we agree, should not define “proceeding” to in-
clude disputes over minor details about how a bankruptcy
case will unfold. As we put it in Bullard, “[t]he concept of
finality cannot stretch to cover, for example, an order re-
solving a disputed request for an extension of time.” 575
U.S., at 505.
   But Ritzen incorrectly characterizes denial of stay relief
as determining nothing more than the forum for claim ad-
judication. Resolution of a motion for stay relief can have
large practical consequences. See 3 Collier ¶362.03, pp.
362–23 to 362–24. Disposition of the motion determines
whether a creditor can isolate its claim from those of other
creditors and go it alone outside bankruptcy. It can also
affect the manner in which adversary claims will be adjudi-
cated. See 11 U.S. C. §502 (permitting summary adjudica-
tion or estimation of amounts due in bankruptcy claims ad-
judication). These are not matters of minor detail; they can
significantly increase creditors’ costs. Leaving the stay in
place may, inter alia, delay collection of a debt or cause col-
lateral to decline in value. See Brief for United States as
Amicus Curiae 14.
   Ruling on a motion for stay relief, it is true, will deter-
mine where the adjudication of an adversary claim will take
place—in the bankruptcy forum or state court. But that ef-
fect does not render a ruling nonfinal. Orders denying a
plaintiff the opportunity to seek relief in its preferred forum
often qualify as final and immediately appealable, though
they leave the plaintiff free to sue elsewhere. Notably, dis-
missal for want of personal jurisdiction ranks as a final de-
cision. See Daimler AG v. Bauman, 571 U.S. 117, 124–125
(2014). So too, dismissal for improper venue, or under the
doctrine of forum non conveniens. See United States v. Wal-
lace & Tiernan Co., 336 U.S. 793, 794–795, n. 1 (1949); 15A
C. Wright, A. Miller, & E. Cooper, Federal Practice and Pro-
10       RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                           Opinion of the Court

cedure §§3914.6, 3914.12 (2d ed. 1992 and Supp. 2019) (col-
lecting cases on appealability of dismissal without prejudice
to filing in another forum).3
   Ritzen’s position encounters a further shoal: Many mo-
tions to lift the automatic stay do not involve adversary
claims against the debtor that would be pursued in another
forum but for bankruptcy. Bankruptcy’s embracive auto-
matic stay stops even nonjudicial efforts to obtain or control
the debtor’s assets. See §362(a). Motions for stay relief
may, for example, seek permission to repossess or liquidate
collateral, to terminate a lease, or to set off debts. Ibid.
These matters do not concern the forum for, and cannot be
considered part of, any subsequent claim adjudication. See
Brief for National Association of Consumer Bankruptcy At-
torneys as Amicus Curiae 23–24. We see no good reason to
treat stay adjudication as the relevant “proceeding” in only
a subset of cases. As we have held in another context, “the
issue of appealability” should “be determined for the entire
category to which a claim belongs.” Digital Equipment
Corp. v. Desktop Direct, Inc., 511 U.S. 863, 868 (1994) (ad-
dressing collateral order doctrine).
   Ritzen alternatively argues that, even if an order denying
stay relief is not part of the claims-adjudication process, the
order should nonetheless rank as nonfinal where, as here,
the bankruptcy court’s decision turns on a substantive issue
that may be raised later in the litigation. Brief for Peti-
tioner 45. Specifically, Ritzen stresses that it based its
stay-relief motion largely on an argument that Jackson
filed for bankruptcy in bad faith, an issue that could have
been urged again later in the bankruptcy case. Ibid.
   That argument is misaddressed. Section 158(a) asks

——————
   3 We note, however, that within the federal court system, when venue

is laid in the wrong district, or when the plaintiff chooses an inconvenient
forum, transfer rather than dismissal is ordinarily ordered if “in the in-
terest of justice.” 28 U.S. C. §§1404(a), 1406.
                  Cite as: 589 U. S. ____ (2020)             11

                      Opinion of the Court

whether the order in question terminates a procedural unit
separate from the remaining case, not whether the bank-
ruptcy court has preclusively resolved a substantive issue.
It does not matter whether the court rested its decision on
a determination potentially pertinent to other disputes in
the bankruptcy case, so long as the order conclusively re-
solved the movant’s entitlement to the requested relief.
   Finally, Ritzen protests that the rule we adopt will en-
courage piecemeal appeals and unduly disrupt the effi-
ciency of the bankruptcy process. Id., at 48–52. As we see
it, classifying as final all orders conclusively resolving stay-
relief motions will avoid, rather than cause, “delays and in-
efficiencies.” Bullard, 575 U.S., at 504. Immediate appeal,
if successful, will permit creditors to establish their rights
expeditiously outside the bankruptcy process, affecting the
relief sought and awarded later in the bankruptcy case.
The rule Ritzen urges “would force creditors who lose stay-
relief motions to fully litigate their claims in bankruptcy
court and then, after the bankruptcy case is over, appeal
and seek to redo the litigation all over again in the original
court.” 906 F.3d, at 503.
   This case is illustrative. After the Bankruptcy Court de-
nied Ritzen’s motion for relief from the automatic stay,
Ritzen filed a claim against Jackson in the Bankruptcy
Court. The parties and court expended substantial re-
sources definitively litigating the dueling breach-of-
contract allegations, and Ritzen lost. The Bankruptcy Court
thereafter considered and confirmed Jackson’s reorganiza-
tion plan. By endeavoring now to appeal the stay-relief or-
der, after forgoing an appeal directly after the denial,
Ritzen seeks to return to square one. Its aim, to relitigate
the opposing contract claims in state court. Nevermind
that the Bankruptcy Court has fully adjudicated the con-
tract claims and has, without objection from Ritzen, ap-
proved Jackson’s reorganization plan. The second bite
Ritzen seeks scarcely advances the finality principle.
12      RITZEN GROUP, INC. v. JACKSON MASONRY, LLC

                          Opinion of the Court

                              IV
  Because the appropriate “proceeding” in this case is the
adjudication of the motion for relief from the automatic
stay, the Bankruptcy Court’s order conclusively denying
that motion is “final.” The court’s order ended the stay-
relief adjudication and left nothing more for the Bankruptcy
Court to do in that proceeding.4 The Court of Appeals there-
fore correctly ranked the order as final and immediately ap-
pealable, and correctly affirmed the District Court’s dismis-
sal of Ritzen’s appeal as untimely.
                       *     *    *
  For the reasons stated, the judgment of the Court of Ap-
peals is
                                                Affirmed.




——————
  4 We do not decide whether finality would attach to an order denying

stay relief if the bankruptcy court enters it “without prejudice” because
further developments might change the stay calculus. Nothing in the
record before us suggests that this is such an order.